In an action to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Kings County (Scholnick, J.), dated April 2, 1993, which granted the defendant’s motion for summary judgment dis*418missing the complaint on the ground that the action was barred by the Statute of Limitations and denied their cross motion to dismiss the defendant’s affirmative defenses based on the Statute of Limitations.
Ordered that the order is affirmed, with costs, for reasons stated in Stewart v Tetenbaum (206 AD2d 418 [decided herewith]). Thompson, J. P., O’Brien, Ritter and Krausman, JJ., concur.